Citation Nr: 1705148	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-02 761A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitement to a rating in excess of 10 percent for left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, prior to June 12, 2009.

2.  Entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability, prior to February 23, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to February 23, 2015, are addressed in the Remand portion of the decision below.


FINDING OF FACT

Prior to June 12, 2009, the left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, was manifested by pain on motion with flexion of more than 60 degrees and no limitation of extension, with symptoms comparable to malunion of the tibia and fibula with slight knee or ankle disability.



CONCLUSION OF LAW

Prior to June 12, 2009, the criteria for a disability rating in excess of 10 percent for left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5299-5262, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Prior to June 12, 2009, the left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar was rated under Diagnostic Code 5299-5262.  38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5262.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2016).  Accordingly the first two digits of the first diagnostic code indicate the most closely related body part, the knee, followed by a 99, and Diagnostic Code 5262 for malunion of the tibia and fibula.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  Id.  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evidence does not show the Veteran's left knee disability had symptoms approximating more than malunion of the tibia and fibula with slight knee disability prior to June 12, 2009.  A February 2009 VA examination report reflects that the left knee had flexion of 130 degrees, with pain at 130 degrees and extension of 0 degrees.  The joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination following repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  

The February 2009 VA examination report did not address range of motion on passive and active motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of 38 C.F.R. § 4.59 (2016) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, Vet. App. at 169-170.  However, as the only issue before the Board is entitlement to a higher rating for the left knee prior to June 12, 2009, a new VA examination would not provide information pertinent to the period on appeal.  

A June 4, 2009 Brooke Army Medical Center record indicates the left knee had mildly abnormal flexion.  Pain was elicited by motion with full flexion.  Crepitus on motion was noted.  Tenderness was observed on ambulation.  No anterior drawer or posterior drawer sign was present.  A Lachman test did not demonstrate one plane anterior instability.  The finding of mildly abnormal flexion is consistent with a slight knee disability.  

A June 13, 2009, Brooke Army Medical Center record noted that the Veteran had complained of left knee pain and feeling of knee locking up for three months.  A magnetic resonance imaging scan (MRI) showed a complex degenerative tear of the medial meniscus.

The evidence also does not show the Veteran's left knee disability warranted a higher rating under Diagnostic Code 5260 for flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The February 2009 VA examination report noted that the left knee had flexion of 130 degrees and the June 2009 Brooke Army Medical Center record indicated only mildly abnormal flexion.  Functional loss was considered in the February 2009 VA examination, but the joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination following repetitive use.  Even in light of any functional loss, the Veteran's left knee range of motion did not warrant a compensable rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45 (2016); Deluca v. Brown, 8 Vet. App. 202, 204-206 (1995).

The evidence also fails to show that the Veteran's left knee disability warranted a higher rating for limitation of extension.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The February 2009 VA examination report indicated the Veteran's left knee had extension of 0 degrees.  There was no indication the Veteran had abnormal extension, including due to pain, prior to June 12, 2009.  Left knee extension was not additionally limited following repetitive use.  Even in light of functional loss, the Veteran's left knee did not warrant a compensable rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-206.

Arthritis and instability of a knee may be rated separately, while any such separate rating must be based on additional disabling symptomatology.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  The evidence does not show the Veteran had any left knee instability prior to June 12, 2009.  The Veteran reported that he wore a brace on the left knee because of pain and instability at the February 2009 VA examination.  However, the examination report indicated anterior and posterior cruciate ligaments, and medial and lateral collateral ligaments stability tests were within normal limits.  Therefore, a separate rating for instability is not warranted under Diagnostic Code 5257.  

The Veteran's service-connected left knee disability includes a scar.  The Board has considered whether a separate compensable rating for the surgical scar on his left knee is warranted, but finds that it is not.  During the pendency of the appeal, the criteria for rating scars were amended for claims received on or after October 23, 2008.  The Veteran's claim for an increased rating was filed in September 2008, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater; for an unstable, superficial scar; for a superficial scar that is painful on examination); or for a scar that causes limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

The February 2009 VA examination report and private treatment records did not address the left knee scar.  The evidence does not show the Veteran had any scar symptoms prior to June 12, 2009.  The scar did not cover an area greater than 39 square centimeters.  A July 2009 VA examination report noted the Veteran had a linear left knee scar measuring 14 cm by 0.2 cm.  The evidence did not show the scar was unstable or painful.  The scar was not painful on examination in July 2009.  There was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring.  Further, there is no indication that the scar caused limitation of function.  The July 2009 VA examiner noted that the scar did not limit the left knee motion and there was no limitation of function due to the scar.  Therefore, the Board finds that Veteran's left knee scar does not warrant a compensable rating under any of the provisions of Diagnostic Codes 7801 to 7805, prior to June 12, 2009.

After review of the evidence of record, there is no evidence of record that would warrant a rating lesser than or in excess of 10 percent for the Veteran's service-connected left knee disability at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); See Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disability, the evidence shows no distinct periods of time during the appeal period, where the Veteran's left knee disability has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate. The service-connected left knee disability was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's left knee disability was manifested by pain on motion and malunion of the tibia and fibula with slight knee or ankle disability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for malunion of the tibia and fibula with moderate knee or ankle disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

A rating in excess of 10 percent for left knee Osgood-Schlatter disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus with scar, prior to June 12, 2009, is denied.


REMAND

The VA examination reports evaluating the service-connected right knee disability do not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, a new VA examination is necessary.

The claim for entitlement to a TDIU, prior to February 23, 2015, is inextricably intertwined with the claim for a higher rating for a right knee disability.  Therefore, the claim must also be remanded.

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded an examination to determine the current severity of his service-connected right knee disability.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right knee disability.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of or absence of, muscle atrophy attributable to the service-connected right knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service connected right knee disability and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disability.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability.  

2.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


